NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                         STEVEN YARRITO, Petitioner.

                          No. 1 CA-CR 22-0164 PRPC
                              FILED 11-8-2022


       Petition for Review from the Superior Court in Yuma County
                          No. S1400CR200900687
                   The Honorable Mark W. Reeves, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Yuma County Attorney’s Office, Yuma
By Jon R. Smith
Counsel for Respondent

Steven Yarrito, Florence
Petitioner
                             STATE v. YARRITO
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Brian Y. Furuya, Judge Jennifer B. Campbell, and Judge
Paul J. McMurdie delivered the decision of the Court.


PER CURIAM:

¶1             Petitioner Steven Yarrito seeks review of the superior court’s
order denying his petition for post-conviction relief. This is petitioner’s
latest successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2